
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20

FIRST AMENDMENT TO
PARTICIPATION AGREEMENT
(Undivided Interest in the Conemaugh Facility)

        THIS FIRST AMENDMENT TO PARTICIPATION AGREEMENT dated as of November 15,
2001 (this "Amendment"), among (i) RELIANT ENERGY MID-ATLANTIC POWER HOLDINGS,
LLC (formerly known as Sithe Pennsylvania Holdings, LLC), a Delaware limited
liability company, as Facility Lessee, (ii) CONEMAUGH LESSOR GENCO LLC, a
Delaware limited liability company, as Owner Lessor, (iii) WILMINGTON TRUST
COMPANY, a banking corporation organized and existing under the laws of the
State of Delaware, not in its individual capacity, except as expressly provided
herein and in the Participation Agreement referred to below, but solely as
manager under the LLC Agreement, (iv) WILMINGTON TRUST COMPANY, a banking
corporation organized and existing under the laws of the State of Delaware in
its individual capacity, (v) PSEGR CONEMAUGH GENERATION, LLC, a Delaware limited
liability company, as Owner Participant, (vi) BANKERS TRUST COMPANY, a banking
corporation organized and existing under the laws of the State of New York, not
in its individual capacity, except as expressly provided herein and in the
Participation Agreement referred to below, but solely as trustee under the Lease
Indenture, and (vii) BANKERS TRUST COMPANY, a banking corporation organized and
existing under the laws of the State of New York, not in its individual
capacity, except as expressly provided herein and in the Participation Agreement
referred to below, but solely as trustee under the Pass Through Trust Agreement.

        WHEREAS, the Facility Lessee, the Owner Lessor, the Lessor Manager,
Wilmington Trust Company, the Owner Participant, the Lease Indenture Trustee and
the Pass Through Trustee have entered into that certain Participation Agreement
dated as of August 24, 2000 (together with any and all amendments and
modifications thereof, the "Participation Agreement"); capitalized terms used
herein and not otherwise defined have the same meaning as in the Participation
Agreement; and

        WHEREAS, the parties to the Participation Agreement desire to amend the
terms thereof as provided for herein;

        NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        Section 1.    Amendments to the Participation Agreement.    

        (a)   Section 7.6 of the Participation Agreement is hereby amended by
deleting it in its entirety and inserting in lieu thereof

        Section 7.6.    Limitation on Indebtedness and Actions.    Prior to the
Debt Covenant Termination Date, each of the Lessor Manager and the Owner Lessor
covenants that it will not (a) incur any indebtedness unless (i) such
indebtedness is subordinated to the Lessor Notes according to the terms as set
forth in Exhibit M attached hereto (the "Owner Lessor Subordinated Debt") and
(ii) at the time of the incurrence thereof and after giving effect thereto and
the application of any proceeds (x) no Significant Lease Default or Lease
Indenture Event of Default has occurred and is continuing and (y) the ratio of
the principal of the Indebtedness of the Owner Lessor (other than the Notes) to
the Owner Lessor Net Worth is less than or equal to 4.88 to 1, nor (b) enter
into any business or activity except as required or expressly permitted or
contemplated by any Operative Document (other than the LLC Agreement or the Tax
Indemnity Agreement)."

--------------------------------------------------------------------------------



        (b)   Appendix A to the Participation Agreement is hereby amended by
inserting the following definitions in their proper alphabetical place:

        "Owner Lessor Net Worth" means the aggregate purchase price set forth on
Schedule 2 of the Participation Agreement minus the principal amount of the
Notes outstanding from time to time.

        "Owner Lessor Subordinated Debt" shall have the meaning specified in
Section 7.6 of the Participation Agreement.

        (c)   The Participation Agreement is hereby further amended by attaching
thereto a new Exhibit M which shall be in the form of Exhibit M attached hereto.

        Section 2.    Conditions to Effectiveness.    This Amendment shall
become effective as of the date (the "Effective Date")

        (a)   an officer of each of the parties hereto shall have executed and
delivered a counterpart hereof; and

        (b)   that the Facility Lessee has executed and delivered to each of the
parties hereto a certificate stating that each of the following shall have
occurred:

        (i)    receipt by the Lease Indenture Trustee of evidence that all
necessary consents to this Amendment have been obtained;

        (ii)   receipt by the Lease Indenture Trustee of an opinion of counsel
pursuant to Section 8.3 of the Lease Indenture that the Lease Indenture
Trustee's execution of this Amendment is permitted; and

        (iii)  each of the Rating Agencies shall have confirmed that the
issuance of the Owner Lessor Subordinated Debt described above will not result
in the ratings of the Certificates to be lower than its original ratings of the
Certificates.

        Section 3.    Ratification of Related Documents.    The Participation
Agreement, as amended hereby, and each of the other Operative Documents is
hereby ratified and confirmed to be in full force and effect.

        Section 4.    Limitations.    The modifications set forth herein are
limited precisely as written, and shall not be deemed to (a) be a consent to, or
waiver or modification of, any other term or condition of the Participation
Agreement or any of the other Operative Documents, or (b) prejudice any right or
rights which any Transaction Party may now have or may have in the future under
or in connection with the Participation Agreement or any of the other Operative
Documents. In the event of a conflict between this Amendment and any of the
foregoing documents, the terms of this Amendment shall be controlling.

        Section 5.    Choice of Law.    This Amendment and the rights and
obligations of the parties hereunder shall be construed in accordance with and
be governed by the laws of the State of New York without giving effect to the
conflicts of laws provisions thereof except New York General Obligations Law
Section 5-1401.

        Section 6.    Descriptive Headings.    The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

        Section 7.    Entire Agreement.    This Amendment, the Operative
Documents and the documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof. There are no unwritten
oral agreements between the parties.

        Section 8.    Counterparts.    This Amendment may be executed in any
number of counterparts and by parties hereto on separate counterparts, each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such counterparts shall constitute but one and the same
instrument.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized.

    RELIANT ENERGY MID-ATLANTIC POWER HOLDINGS, LLC
as Facility Lessee
 
 
By:
/s/  JAMES E. HAMMELMAN      

--------------------------------------------------------------------------------

James E. Hammelman
Vice President—Finance
 
 
CONEMAUGH LESSOR GENCO LLC
as Owner Lessor
 
 
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Lessor
Manager under the LLC Agreement
 
 
 
By:
/s/  MONICA M. HENRY      

--------------------------------------------------------------------------------

      Name: Monica M. Henry       Title: Senior Financial Services Officer
 
 
PSEGR CONEMAUGH GENERATION, LLC
 
 
By:
/s/  CHRISTOPHER P. KELLEHER      

--------------------------------------------------------------------------------

    Name: Christopher P. Kelleher     Title: Vice President
 
 
BANKERS TRUST COMPANY, not in its individual capacity, except to the extent
provided herein, but as Lease Indenture Trustee under the Lease Indenture
 
 
By:
/s/  RICHARD L. BUCKWALTER      

--------------------------------------------------------------------------------

    Name: Richard L. Buckwalter     Title: Vice President
 
 
BANKERS TRUST COMPANY, not in its individual capacity, except to the extent
provided herein, but as Pass Through Trustee under the Pass Through Trust
Agreement
 
 
By:
/s/  RICHARD L. BUCKWALTER      

--------------------------------------------------------------------------------

    Name: Richard L. Buckwalter     Title: Vice President
 
 
WILMINGTON TRUST COMPANY, in its individual capacity
 
 
By:
/s/  MONICA M. HENRY      

--------------------------------------------------------------------------------

    Name: Monica M. Henry     Title: Senior Financial Services Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20 FIRST AMENDMENT TO PARTICIPATION AGREEMENT
